DETAILED ACTION

1.	Claims 1-11 and 15-23 are pending in the application. 


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.
 


Response to Arguments
4.	Applicant’s arguments, with respect to claims 17-23 have been fully considered and are persuasive.  

Applicant’s remaining arguments have been considered but are moot in view of the new grounds of rejection.
 


Claim Objections
5.	Claim 1 is objected to because of the following informalities:  Lines 4-5 recite “from a plurality of execution path.” Examiner believes it should read “from a plurality of execution paths”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  Line 5 recites “from a plurality of execution path.” Examiner believes it should read “from a plurality of execution paths”.  Appropriate correction is required.




Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1-6 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ould-Ahmed-Vall et al (hereafter Ould-Ahmed-Vall)(US Pub. 2018/0315159) in view of Mellempudi et al (Hereafter Mellempudi)(US Pub. 2018/0322607).
Ould-Ahmed-Vall was cited in the previous office action dated 12/27/2021.


8.	As to claim 1, Ould-Ahmed-Vall discloses a method (abstract) comprising: 
decoding a first instruction at a processing unit to identify a first multi-precision operation designated by a single operation code ([0321] decoding single instruction on GPU with multiple thread architecture and to cause operation on input having different precisions; Ould-Ahmed-Vall [0273] and fig. 29 discloses opcode 2912 defines the operation to be performed. The execution units execute each instruction in parallel across the multiple data elements of each operand. For example, in response to an add instruction the execution unit performs a simultaneous add operation across each color channel. Thus, this reads on the operation being designated by a single opcode. Furthermore, [0274] recites the opcode 2912 determines the number of source operands.); and 
executing the first multi-precision operation by executing a first mathematical operation using operands of different precisions ([0321] performing multiple operations on input using the mixed precision core to generate a two-dimensional output matrix).

9.	Ould-Ahmed-Vall does not disclose selecting, based on the single operation code, a first execution path from a plurality of execution path available at an arithmetic logic unit (ALU), wherein each of the execution paths of the plurality of execution paths executes a different multi- precision operation and the executing is via the first execution path of the ALU.
However, Mellempudi discloses selecting, based on the single operation code, a first execution path from a plurality of execution path ([0067], divergent execution paths) available at an arithmetic logic unit (ALU), wherein each of the execution paths of the plurality of execution paths executes a different multi- precision operation and the executing is via the first execution path of the ALU (fig. 2 D and [0077]-[0078] data paths of GPGPU cores 262 (cores 262 is interpreted as one unit including the ALU/FPU’s performing the operations, thus a single unit with ALU/FPU’s, and thus performing different portions of multi-precision operation with the same unit). The cores unit 262 can perform different precisions; thus, reading on the instant claim language as currently recited).

10.	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention, to modify the teachings of Ould-Ahmed-Vall, by applying the first execution path from a plurality of execution path available at an arithmetic logic unit (ALU), wherein each of the execution paths of the plurality of execution paths executes a different multi- precision operation and the executing is via the first execution path of the ALU, as taught by Mellempudi, for the benefit of allowing different threads to more readily follow divergent execution paths (Mellempudi,  [0067]).This would allow for increased processing efficiency (Mellempudi, [0004]). 

11.	As to claims 2 and 10, the combination of Ould-Ahmed-Vall and Mellempudi discloses wherein the first mathematical operation comprises a floating point multiply-accumulate operation (Ould-Ahmed-Vall [0319] multiply and accumulate operation).

12.	As to claims 3 and 11, the combination of Ould-Ahmed-Vall and Mellempudi discloses wherein the floating point multiply-accumulate operation multiplies two sets of N operands of a first precision and adds an operand of a second precision different than the first precision (Ould-Ahmed-Vall claim 1, multiply having 16-bit and accumulate having 32 bit).

13.	As to claims 4 and 5, the combination of Ould-Ahmed-Vall and Mellempudi discloses wherein N is at least two and N is at least 4 (Ould-Ahmed-Vall [0275] when direct register addressing mode is used, the register address of one or more operands is directly provided by bits in the instruction).

14.	As to claim 6, the combination of Ould-Ahmed-Vall and Mellempudi discloses wherein the first mathematical operation comprises an integer multiply-accumulate operation (Ould-Ahmed-Vall [0068] including integer operation). 

15.	As to claim 9, the claim is rejected for similar reasons as claim 1 above. 


Allowable Subject Matter
16.	Claims 17-23 are allowed.

17.	Claims 7-8 and 15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

18.	The following is a statement of reasons for the indication of allowable subject matter:  

The closest prior art of record is US Pub. 2018/0315159 which teaches, the limitations of claims 1 and 9, decoding a first instruction at a processing unit to identify a first multi-precision operation designated by a single operation code; and executing the first multi-precision operation by executing a first mathematical operation using operands of different precisions ([0321] performing multiple operations on input using the mixed precision core to generate a two-dimensional output matrix); as seen in the rejection above. Claims 7-8 and 15-16, and 17 recite at least decoding a second instruction at the processing unit to identify a second multi-precision operation different from the first multi-precision operation; and Page 2 of 9U.S. App. No.: 16/591,031PATENT executing the second multi-precision operation at the ALU by executing a second mathematical operation using operands of different precisions, the second mathematical operation different from the first mathematical operation. The prior art of record does not teach or suggest these claimed limitations. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182